Dear Ms. Eisworth:
You advise this office that you have recently accepted the position of the Director of Finance of the Livingston Parish Council.  You also hold the local elective office of the Justice of the Peace in Ward One of Livingston Parish.  The inquiry concerns the legality of the simultaneous holding of these positions.
The Dual Officeholding and Dual Employment laws of this state, LSA-R.S. 42:61, et seq., govern our response.  Therein, it is permissible for a justice of the peace, who holds local elective office, to also hold local full-time employment with the local parish governing authority.LSA-R.S. 42:63(D) prohibits the simultaneous holding of these positions where the employment is within "the same political subdivision in which he holds elective office". Justice of the peace courts and parishes are separate political subdivisions as defined by LSA-R.S. 42:63(9), and for that reason, the prohibition does not apply to the facts related.
However, note that the office of Justice of the Peace is considered to be within the purview of the Code of Judicial Conduct administered by the Judiciary Commission of the Louisiana Supreme Court.  You should further direct your inquiry to Mr. Hugh Collins, Judicial Administrator, 301 Loyola Avenue, Room 109, New Orleans, Louisiana, 70112.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date received: February 29, 1996
Date released: March 11, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL